                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,

                                                    :      Case No. 2:11-cv-1016

                                                           Chief Judge Edmund A. Sargus, Jr.
                                                           Magistrate Judge Michael R. Merz

This Order relates to Plaintiff
             Cleveland Jackson                      :




  ORDER TO SET DAUBERT HEARINGS FOR MARK A. EDGAR,
         M.D., AND JOSEPH M. ANTOGNINI, M.D.


       On August 7, 2019, Defendants filed a Motion in Limine to Exclude the Testimony of

Plaintiff Cleveland Jackson’s Expert Mark A. Edgar, M.D. (“Edgar Motion,” ECF No. 2314), and

Jackson filed a Motion in Limine to Exclude and/or Limit the Testimony of Defendants’ Expert

Joseph M. Antognini, M.D. (“Antognini Motion,” ECF 2318). The bases of both Motions were

Fed.R.Evid. 702 and the principles set forth in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

(1993) (Edgar Motion, ECF No. 2314, PageID 112097; Antognini Motion, ECF No. 2318, PageID

112732). District courts are not obliged to hold an actual hearing to make a determination under

Daubert. Greenwell v. Boatwright, 184 F.3d 490 (6th Cir. 1999). But after considering the

Motions, the memoranda contra (ECF Nos. 2343, 2346), and reply memoranda (ECF Nos. 2361,

2364), the undersigned concludes that Daubert hearings are necessary to adjudicate both Motions.



                                               1
       Accordingly, counsel for the parties are ORDERED to consult with each other and their

respective experts, and jointly propose at least two (2) dates on which Drs. Edgar and Antognini

would be available for Daubert hearings no later than 5:00 p.m. on Wednesday, August 21, 2019.



August 19, 2019.



                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                               2
